Title: General Orders, 20 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 20th 1777.
Darthmouth.Deal.Derby.


Each Captain, or commanding officer of a company, is to make out immediately, an exact Size-Roll of his company, according to which his men are ever to be drawn up; and when formed in two ranks, the shortest men are always to be placed in the front, by which means the firing will be rendered easier, and the effect more certain.
The Commander in Chief approves the following Sentences of a General Court Martial, held the 18th and 19th instant, whereof Col. Stevens was president; and orders them to be put in execution forthwith—viz.

William Butler of Col. Thomas Hartley’s regiment, and Capt: William Nichol’s Company, charged with “Desertion and forging passes”—found guilty of the charge, and sentenced to receive 100 lashes.
Richard Hurley of the 7th Pennsylvania regimt charged with “Desertion”—found guilty of the charge, and sentenced to receive 100 lashes, on his bare back, well laid on.
Alexander McDonald of the 7th Pennsylvania regt charged with “Desertion”—found guilty, and sentenced to receive 100 lashes on his bare back; and to be sent on board one of the Continental Frigates to serve during the war.
Ensign Pope of the 10th Virginia regt charged with “Not attending his duty on the parade”—acquitted, and ordered to be forthwith discharged from his arrest.
Lieut: Booker of the 10th Virginia regt charged with “attending the parade drunk”—found guilty of the charge, and sentenced to be reprimanded by the Colonel of the regiment he belongs to, in the presence of the officers.
John Rowley, of Col: Patton’s regt charged with “Deserting, and going to the English”—found guilty of deserting, and sentenced to receive 100 lashes on his bare back, and to be sent on board one of the Continental Frigates, to serve for the time he is inlisted for.
Michael Reynolds, of the 5th Pennsylv: regt charged with “Deserting towards the enemy”—found guilty, and sentenced to receive 100 lashes, on the bare back, well laid on; and to be sent on board one of the Continental Frigates, to serve for the time he is inlisted for.
William Pannel, of Capt: McGowen’s Company, in the 4th Pennsylvania regt charged with “Deserting from his regiment, and endeavouring to go to the enemy”—found guilty—and sentenced to receive 100 lashes on his bare back.
Alexander McDonald, John Rowley and Michael Reynolds, who are sentenced to be put on board some of the Continental Frigates, are, after receiving their punishment, still to be detained prisoners by the Provost Marshal, ’till further orders.
